Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zhenlu Zhang appeals the district court’s order denying his motion for leave to file a motion for reconsideration after imposition of a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we deny Zhang’s motions to recuse and for sanctions, and we affirm for the reasons stated by the district court. Zhang v. Science & Technology Corp., No. 8:08-cv-01716-DKC (D. Md. May 21 & June 9, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.